Title: From Alexander Hamilton to Nathan Rice, 4 May 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York May 4 1799

I have received your letter of the 18. April, and hope that as soon as convenient the nomination of Quarter master and Adjutant to your Regiment may take place. There is no objection to a change in the association of the company officers for good reasons; you will propose therefore such as you may deem proper. The bond of your Pay Master Mr Duncan did not accompany your letter of the 29 April: you must however have a new one executed made payable to the United States of America.
I am particularly obliged by those of your observations which are personal to me. Whenever I see a deserving fellow Soldier resuming the Sword to cooperate with me it affords peculiar satisfaction.
with true regard   I am Sir   Your obed Servt.
Nathan Rice Esqr:
